Order entered July 15, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01765-CV

                         IN THE INTEREST OF J.T.A., A CHILD

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-54435-2011

                                        ORDER
       We GRANT appellant’s July 10, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than July 29, 2014. No further extensions will be granted

absent exigent circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE